           Case 1:21-cv-01213-EPG Document 3 Filed 08/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8

 9       ISRAEL MALDONADO RAMIREZ,                               1:21-cv-01213-EPG (PC)

10                         Plaintiff,
                                                                 ORDER TO SUBMIT APPLICATION
11             v.                                                TO PROCEED IN FORMA PAUPERIS
                                                                 OR PAY FILING FEE WITHIN 45 DAYS
12       KHALE, et al.,
13                         Defendant.
14

15            Plaintiff is a civil detainee1 proceeding pro se in this civil rights action. Plaintiff has not

16   paid the $402.00 filing fee or submitted an application to proceed in forma pauperis pursuant to

17   28 U.S.C. § 1915.

18            Accordingly, IT IS HEREBY ORDERED that:

19            Within forty-five (45) days of the date of service of this order, plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

21   pay the $402.00 filing fee for this action. No requests for extension will be granted without a

22   showing of good cause. Failure to comply with this order will result in dismissal of this

23   action.
     IT IS SO ORDERED.
24

25         Dated:    August 19, 2021                                  /s/
                                                             UNITED STATES MAGISTRATE JUDGE
26
27
     1
      Given Plaintiff’s location at Atascadero State Hospital, the Court assumes, at this stage, that Plaintiff is
28   civilly confined.
                                                             1
